Name: Commission Regulation (EC) No 2436/97 of 9 December 1997 on the maximum amount of the Community financial contribution to be paid to the Member States concerned in accordance with Council Regulation (EC) No 723/97
 Type: Regulation
 Subject Matter: NA;  management;  agricultural policy;  economic geography;  EU finance
 Date Published: nan

 10 . 12. 97 EN 1 Official Journal of the European Communities L 339/3 COMMISSION REGULATION (EC) No 2436/97 of 9 December 1997 on the maximum amount of the Community financial contribution to be paid to the Member States concerned in accordance with Council Regulation (EC) No 723/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 723/97 of 22 April 1997 on the implementation of Member States' action programmes on control of EAGGF Guarantee Section expenditure ('), and in particular Article 1 and 4 thereof, Having regard to Commission Regulation (EC) No 1780/97 of 15 September 1997 laying down detailed rules for the application of Council Regulation (EC) No 723 /97 on the implementation of Member States ' action programmes on control of EAGGF Guarantee Section expenditure (2), and in particular Article 3 thereof, Whereas Article 1 of Regulation (EC) No 723/97 provides that the Community shall contribute towards the costs incurred by Member States in implementing new action programmes , arising out of new Community obligation ; whereas Article 4 (2) of the same Regulation provides that the Commission shall , after consulting the Fund Committee, set the maximum annual amount of the Community financial contribution having regard to the appropriations and on the basis of the information supplied by the Member States concerned; whereas the amount in question shall be granted in accordance with Article 3 of Regulation (EC) No 1780/97; whereas the Member States concerned have supplied the relevant information to the Commission for the year 1997; Whereas the Fund Committee has been consulted on the amounts set out in the Annex of this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The maximum amount of the Community financial contribution in national currencies towards the costs incurred by the Member States concerned in implement ­ ing action programmes on control of EAGGF Guarantee expenditure for 1997 provided for by Regulation (EC) No 723 /97 is set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 108 , 25 . 4 . 1997, p. 6 . I1) OJ L 252, 16 . 9 . 1997, p. 20 . L 339/4 EN Official Journal of the European Communities 10 . 12. 97 ANNEX Maximum amount of Community financial contribution for 1997 , corresponding to 50 % of expenditure, within the framework of Regulation (EC) No 723/97 Member State Community contribution in national currency Belgium Bfrs 12 180 000 Denmark Dkr 3 000 000 Germany DM 1 224 947 Spain Pta 87 500 000 France FF 8 625 000 Ireland £ Irl 850 000 Italy Lit 534 1 76 1 93 Luxembourg Lfrs 5 782 325 Netherlands Fl 699 115 United Kingdom £ 2 566 396 Finland Fmk 262 500 Sweden SKr 3 573 000